Citation Nr: 1547464	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-09 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for degenerative disc disease and degenerative arthrosis of the lumbar spine, to include as secondary to service-connected right and left knee disabilities.

2. Entitlement to a compensable initial rating for hypertension.

3. Whether the discontinuation of entitlement to special monthly compensation (SMC) at the housebound rate, effective September 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to April 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2015 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The first rating decision issued in January 2011, implemented the Board's award of service connection for hypertension and assigned an initial rating of 0 percent, effective May 31, 2000.  The Veteran disagreed with the rating assigned, but not the effective date.  The second rating decision issued in January 2011, denied service connection for degenerative disc disease and degenerative arthrosis of the lumbar spine.  The June 2015 rating decision discontinued payment of SMC at the housebound rate, effective September 1, 2015.

In the Veteran's April 2013 VA Form 9, substantive appeal (for the degenerative disc disease and degenerative arthrosis of the lumbar spine issue), he requested a videoconference hearing before the Board.  Such a hearing was scheduled for October 8, 2015; however, prior to that date, he withdrew his request for a hearing in writing.  See October 7, 2015, correspondence from the Veteran's representative.

Included in the correspondence received from the Veteran's representative on October 7, 2015, was a letter from the Veteran to his representative in which he stated that he wished to pursue two appeals: "[o]ne of these is Aid and Attendance and the other concerns Special Monthly Compensation."  The issue of whether the discontinuation of entitlement to SMC at the housebound rate, effective September 1, 2015, was proper will be addressed in the remand portion below.  However, as to aid and attendance, a review of the record reflects that entitlement to SMC based on the need for aid and attendance was denied initially by a rating decision issued in March 2013.  The Veteran filed a notice of disagreement with that decision in April 2013.  In July 2015, the RO took action on the April 2013 notice of disagreement by issuing a rating decision that awarded SMC based on the need for aid and attendance, effective December 7, 2011, to July 1, 2013.  The RO also stated, "Since the issue sought on appeal has been granted, your appeal on this issue is considered satisfied."  

Despite the RO's finding that the July 2015 rating decision satisfied the Veteran's earlier appeal regarding the issue of entitlement to SMC based on the need for aid and attendance, as noted above, the Veteran continues to reference aid and attendance in his correspondence to his representative.  However, it is unclear from his statement whether he wishes to file a notice of disagreement with the July 2015 rating decision.  See 38 C.F.R. § 20.201 (2015) (explaining that while special wording is not required, a notice of disagreement must be in terms which can be reasonably construed as disagreement with an RO determination and a desire for appellate review).  Accordingly, the Board does not have jurisdiction over the issue of entitlement to SMC based on the need for aid and attendance, and instead refers the October 2015 correspondence to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of whether the discontinuation of entitlement to SMC at the housebound rate, effective September 1, 2015, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On October 7, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he intended to withdraw his appeals seeking service connection for degenerative disc disease and degenerative arthrosis of the lumbar spine, to include as secondary to service-connected right and left knee disabilities, and an increased initial rating for hypertension; there is no question of fact or law remaining before the Board in these matters.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal in the matter of entitlement to service connection for degenerative disc disease and degenerative arthrosis of the lumbar spine, to include as secondary to service-connected right and left knee disabilities, have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for withdrawal of an appeal in the matter of entitlement to a compensable initial rating for hypertension have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, given the Veteran's expression of intent to withdraw his appeals in the matters of service connection for degenerative disc disease and degenerative arthrosis of the lumbar spine, to include as secondary to service-connected right and left knee disabilities; and an increased initial rating for hypertension, further discussion of the impact of VA's duties to notify and assist on the matters is not necessary.

II. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received via the Veteran's representative on October 7, 2015, the Veteran withdrew his appeals seeking service connection for degenerative disc disease and degenerative arthrosis of the lumbar spine, to include as secondary to service-connected right and left knee disabilities; and an increased initial rating for hypertension.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.


ORDER

The appeal seeking service connection for degenerative disc disease and degenerative arthrosis of the lumbar spine, to include as secondary to service-connected right and left knee disabilities is dismissed.

The appeal seeking a compensable initial rating for hypertension is dismissed.


REMAND

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the AOJ, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the AOJ decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

In a March 2014 rating decision, the RO proposed to discontinue payment of SMC at the housebound rate.  A June 2015 rating decision implemented the discontinuance of SMC at the housebound rate, effective September 1, 2015.  In July 2015, the Veteran submitted a statement indicating that he did not agree with the decision to discontinue payment of SMC at the housebound rate.  The Board accepts such a statement as an NOD.  See 38 C.F.R. § 20.201.  The RO has not issued an SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c).  The Veteran is advised that his claim seeking restoration of SMC at the housebound rate from September 1, 2015, is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC addressing the Veteran's claim of whether the discontinuation of entitlement to special monthly compensation (SMC) at the housebound rate, effective September 1, 2015, was proper.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


